Opinion issued June 23, 2005








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00940-CV
____________

WAYNE PHILLIPS D/B/A PHILLIPS NUTRITIONALS, Appellant

V.

MARION ZAMORA, Appellee




On Appeal from the County Civil Court at Law No. 2
Harris County, Texas
Trial Court Cause No. 803,643




MEMORANDUM OPINION
          Appellant WAYNE PHILLIPS D/B/A PHILLIPS NUTRITIONALS has filed
a motion to dismiss his appeal.  The motion is unopposed.  No opinion has issued. 
Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Bland.